Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-8) in the reply filed on 22 March 2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuenemund et al. (2015/0214163, from hereinafter “Kuenemund”).

Re Claim 1. Kuenemund discloses in Figs. 1-10 [0022]-[0097]:
A method, comprising:
applying a first input signal (test signal T) to an input of a detection circuit (detector 105) formed in a semiconductor substrate (102) which will force the detection circuit to generate an output signal (output signal SO) in a first state that is indicative of the semiconductor substrate having been thinned from a backside; 



sensing whether the output signal is instead in the second state; and
in response to sensing the output signal in the second state, generating a first signal (input signal SI) indicating that a falsification of non-thinning of the semiconductor substrate has occurred.

Re Claim 2. Kuenemund discloses in Figs. 1-5 and [0022]-[0071], further comprising, in response to sensing the output signal in the first state:
applying a second input signal (input signal SI) to an input of the detection circuit which will force the detection circuit to generate the output signal in a second state that is indicative of the semiconductor substrate having not been thinned from the backside;
sensing whether the output signal is instead in the first state; and
in response to sensing the output signal in the first state, generating a second signal indicating that thinning of the semiconductor substrate has occurred.

Re Claim 3. Kuenemund discloses in Figs. 1-2 and [0022]-[0050] a method, comprising:
applying a first input signal (test signal T) to an input of a detection circuit formed in a semiconductor substrate which will force the detection circuit to generate an output signal in a first state that is indicative of the semiconductor substrate not having been thinned from a backside;
sensing whether the output signal is instead in the second state; and
in response to sensing the output signal in the second state, generating a first signal indicating that thinning of the semiconductor substrate has occurred.

Re Claim 4. Kuenemund discloses in Figs. 1-5 and [0022]-[0071], further comprising, in response to sensing the output signal in the first state:

applying a second input signal (SI) to an input of the detection circuit which will force the detection circuit to generate the output signal in a second state that is indicative of the semiconductor substrate having been thinned from the backside;
sensing whether the output signal is instead in the first state; and
in response to sensing the output signal in the first state, generating a second signal indicating that a falsification of non-thinning of the semiconductor substrate has occurred.

Re Claim 5.  Kuenemund discloses in Figs. 1-2 and [0022]-[0050] a method, comprising:
applying an input signal (test signal T) in a first state to an input terminal of a substrate thinning detection circuit (105);
operating the substrate thinning detection circuit in a second configuration wherein an output (SO) is generated in said first state to indicate that no thinning of the semiconductor substrate has occurred; and
if the output is instead in a second state opposite the first state, then generating a first control signal indicating that falsification of non-thinning of the semiconductor substrate has occurred.

Re Claim 6. Kuenemund discloses in Figs. 1-5 and [0022]-[0071], further comprising, in response to the output signal in the first state:
applying the input signal in the second state;
operating the substrate thinning detection circuit in a first configuration, in the absence of thinning of the substrate, wherein the output is generated in said second state to indicate that no thinning of the semiconductor substrate has occurred; and


if the output is instead in the first state, then generating a second control signal indicating that a thinning of the substrate has occurred.

Re Claim 7. Kuenemund discloses in Figs. 1-10 [0022]-[0097]:
A method, comprising:
applying an input signal (test signal T) in a first state to an input terminal of a substrate thinning detection circuit (105);
operating the substrate thinning detection circuit in a first configuration, in the absence of thinning of the substrate, wherein an output (SO) is generated in said first state to indicate that no thinning of the semiconductor substrate has occurred; and
if the output is instead in a second state opposite the first state, then generating a first control signal indicating that a thinning of the substrate has occurred.

Re Claim 8. Kuenemund discloses in Figs. 1-10 [0022]-[0097], further comprising, in response to the output signal in the first state:
applying the input signal in the second state;
operating the substrate thinning detection circuit in a second configuration wherein the output is generated in said second state to indicate that thinning of the semiconductor substrate has occurred; and
if the output is instead in the first state, then generating a second control signal indicating that falsification of non-thinning of the semiconductor substrate has occurred.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARVIN PAYEN whose telephone number is (571)270-7435.  The examiner can normally be reached on Monday-Thursday, Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARVIN PAYEN/Primary Examiner, Art Unit 2816